Cockrill, C. J. The heirs at law of J. N. Holland, deceased, sought to set side the sale of lots in the town of Dardanelle, which had been sold by the administrator of Holland’s estate. The facts alleged are the same as in the case of these appellants against Benjamin Thomas, just decided, except as to the question of fraud and the parties defendant. The relief sought and the decree were the same as in that case. The plaintiffs appealed. It is ruled in that case that the title of the purchaser at the administrator’s sale cannot be avoided on account of the errors committed by the probate court in making the order of sale, and it is conclusive of this on that point. The charge of fraud in this case, however, is more specific. It is alleged that the administrator, his attprney and one Pittman, conspired to bring about the sale of the lands when the administrator had ample funds in his hands to pay off all the debts and expenses of the estate; that in pursuance of the plan agreed upon the order of sale was procured and Pittman became the purchaser; no lien was retained upon the land for the payment of the purchase money, and nothing has ever been paid on the purchase ; that the design of all the parties throughout was to defraud the estate. A scheme of this sort is highly immoral, and, if proved, the sale should be vacated and the purchaser’s title annulled. But the title of an innocent purchaser claiming.through or:under .Pittman cannot be-injuriously affected by proof of. Pittman’s fraud, for although he may have been guilty of fraudulent devices, and may have had notice of the fraudulent design of the administrator, he could transmit an unimpeachable title to a vendee for value, in good faith and without notice of fraud. Gwinn v. Williams, 30 Ind., 278; Robbins v. Bates, 4 Cush., 104; Blood v. Hayman, 13 Metc., 230. Other grounds of demurrer were urged against the complaint, and the court properly overruled them, but in sustaining a general demurrer thereto, the court erred and the decree must be reversed, and the case remanded for further proceedings.